DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2022 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/03/2022 was filed after the mailing date of the Notice of Allowance on 12/03/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
The examiner’s amendment for the Notice of Allowance dated 12/03/2021 is still in effect and is repeated below.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sean Wooden on 11/18/2021.
The application has been amended as follows: 
Amend claim 49: In line 8, “configure to secure” is changed to “configured to secure”.
Allowable Subject Matter
Claims 1-9, 24, 26, and 47-55 are allowed.
The examiner’s statement of reasons for allowance in the Notice of Allowance dated 12/03/2021 is still in effect and is repeated below.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record fails to teach or render obvious an endovascular prosthesis delivery device comprising a hub insert element movable relative to a delivery frame element to release a prosthesis from a pull wire, further comprising a first retention element configured to secure the hub insert element with respect to the delivery frame element during delivery of the prosthesis and be breakable to allow for relative movement of the hub insert element and delivery frame element, in combination with the remaining limitations of the claim. The closest prior art Ricci (CA 2432028) teaches a endovascular prosthesis delivery device (10) having a hub insert element (110), a delivery frame (130), and a pull wire assembly (150, 160) as claimed, wherein the pull wire assembly comprises a pull wire (150) disposed in the prosthesis attachment zone (Area of 130 which connects to 220) for attachment to a prosthesis (220) and movable to release the prosthesis (Page 9 lines 4-28). Vonderwalde (US 2011/0190867) teaches a retention element (70a, 70b) disposed exteriorly to a prosthesis delivery device (66, FIGs 12a-12c) to secure a prosthesis (Stent mounted on balloon 68, paragraph [0115]) and breakable to release said prosthesis (Paragraphs [0110-0115]). However, no prior art teaches or suggests the combination of these elements as claimed, particularly such that the first retention element is configured to secure the hub insert element with respect to the delivery frame element during delivery of the prosthesis and be breakable to allow for relative movement of the hub insert element and delivery frame element. Regarding claim 49, the prior art of record fails to teach or render obvious an endovascular prosthesis delivery device comprising a hub insert element movable relative to a tubular member to release a prosthesis from a pull wire, further comprising a first retention element configured to secure the hub .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE NICOLE LABRANCHE/Examiner, Art Unit 3771